DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/08/2021 have been considered by the office. 
Regarding claim[s] 11, 12 under the obviousness rejections, applicant’s remark are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remark that do not concern the prior art rejections, if any, in the office action below. 
Applicant’s remarks made on page[s] 10 and 11 of the remarks as filed: “In other words, Leow describes that the server generates client identification data (alleged client identifier of claim 11) and sends the client identification data to the client device, and then the client device generates an identification token (alleged authorization credential of claim 11) by an instance of the software at the client device utilizing the received client identification data.
	However, the identification token of Leow is generated by the client device, and is not generated by the server. Thus, the identification token of Leow cannot reasonably correspond to “obtaining authorization information generated by a user center, the authorization information comprises an authorization credential” of claim 11.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Leow. Specifically, at col. 3, lines 20 – 24, Another step includes generating client identification [i.e. applicant’s client identifier] data by the software at the server associated with the preference and profile data and sending it to the client device, generating an identification token by an instance of the software at the client device [i.e. applicant’s authorization credential] utilizing the client identification data. Where at col. 3, lines 4 – 8,  An additional embodiment provides that the users preference and profile data may include any one or more of the user's name, age, address, gender description, family members, general preferences regarding products, colors, music, literature, food and sport. 
	Further the examiner points out regarding the clarity of the claim language, applicant’s recited: “authorization information,” “authorization credential,” and client identifier,” are the same piece of data.  They are not different pieces of data. In other words, the recited authorization information and authorization credential are equal to the client identifier. Thus, the recited “user center” generates the “client identifier. The prior art of Leow discloses this argued feature at col. 3, lines 20 – 24, “generating client identification [i.e. applicant’s client identifier] data by the software at the server….etc.
	Further of Loew, regardless if the client generates the identification token. The identification token inherently includes the identification data generated by the software at the server. See col. 3, lines 33 – 34. 
***The examiner’s response above applies to the same or similar remarks made on page[s] 9, 11 of the remarks as filed.

Applicant’s remarks made on page[s] 11 of the remarks as filed: “Claim 12 depends from independent claim 11, recites additional features and distinguishes


In response the examiner isn’t persuaded, the examiner points out that applicant’s remarks do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Response to Amendment
Status of the instant application:
Claim[s] 1 – 17 are pending in the instant application. 
Regarding claim[s] 11 under the objection for improper use of grammatical punctuation, applicant’s removal of the extra comma has been inspected, therefore, the objection is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Leow [US PAT # 9894085]
As per claim 11. Leow does teach an authorization method by a client [Leow, col. 2, lines 14 – 20, A system and method for securely and automatically identifying users to an inquirer for purposes of obtaining identifying information is described. The system and method allows computer based systems to automatically authenticate the identities of a plurality of users entering a physical space and obtain information pertaining to user preferences], wherein the method comprises:
	obtaining authorization information generated by a user center, the authorization information comprises an authorization credential, wherein the authorization credential comprises a client identifier [Leow, col. 3, lines 20 – 24, Another step includes generating client identification [i.e. applicant’s client identifier] data by the software at the server associated with the preference and profile data and sending it to the client device, generating an identification token by an instance of the software at the client device [i.e. applicant’s authorization credential] utilizing the client identification data. Where at col. 3, lines 4 – 8,  An additional embodiment provides that the users preference and profile data may include any one or more of the user's name, age, address, gender description, family members, general preferences regarding products, colors, music, literature, food and sport.];
	in response to a determination that a target application is to be accessed by the client, sending at least the authorization credential to the target application [Leow, col. 3, lines 25 – 28,   and requesting the identification token from the client device, via wireless communication, by a computerized inquiring device when the client device being in a geographic proximity enabling the wireless communication. Where at col. 3, lines 42 – 47, Additionally, the method may associate the inquiring device with sales of goods and services, wherein the second data identifies types of the goods and the services offered by the inquiring device and the goods and services are located at a venue local to the inquiring device.];
	cooperating with the target application to perform permission verification on the authorization credential [Leow, col. 2, lines 46 – 53, upon the client device coming within geographic proximity enabling wireless communication with the inquiring device, the inquiring device sends second data, identifying the inquiring device, to the client device and requests the token from the client device and the client device updates the token with the second data sending the token back to the inquiring device which forwards the token to the server validating the user]; and
	accessing the target application in response to the permission verification on the authorization credential succeeding [Leow, col. 2, lines 58 – 60, The inquiring device, in one embodiment, utilizes the profile data received from the server to confirm identification of the user and facilitate transactions with the user.].

As per claim 12. Leow does teach the method according to claim 11, wherein the cooperating with the target application to perform permission verification on the authorization credential comprises:
	performing mutual identity verification with the target application in response to validity verification performed by the target application on the authorization credential succeeding [Leow, col. 2, lines 46 – 53, upon the client the inquiring device sends second data, identifying the inquiring device, to the client device [i.e. applicant’s mutual identity verification with target application] and requests the token from the client device and the client device updates the token with the second data sending the token back to the inquiring device which forwards the token to the server validating the user [i.e. applicant’s validity verification performed by the target application on the authorization credential succeeding]. Where at col. 3, lines 29 – 36, Additional steps may include updating the identification token by the client device with second data which identifies the inquiring device and sends the token to the inquiring device which forwards the identification token to the server. The server then receives the identification token at the server which validates identity of the user and forwards specific profile and preference data of the user to the inquiring device based upon the second data.]; and
	in response to the mutual identity verification succeeding, determining that the permission verification on the authorization credential succeeds [Leow, col. 2, lines 58 – 60, The inquiring device, in one embodiment, utilizes the profile data received from the server to confirm identification [i.e. applicant’s in response to the mutual identity verification succeeding] of the user and facilitate transactions with the user].
Allowable Subject Matter
Claim[s] 1 – 10, 13 – 17 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal 
Claim[s] 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434